UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 14-6606


ANTHONY HOOVER,

                           Plaintiff – Appellant,

          and

DAVID SCOTT,

                           Plaintiff,

                  v.

FAYE DANIELS; JAMES MCKNIGHT; ANTHONY FLORENCE; VICKI L.
COURTNEY,

                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cr-03096-BO)


Submitted:   July 24, 2014                       Decided:    July 29, 2014


Before FLOYD and        THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony    Leon     Hoover       appeals     the      district    court’s

orders dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C.   § 1915(e)(2)(B)       (2012)       and     denying      his     motion   for

reconsideration.     We have reviewed the record and find that this

appeal is frivolous.      Accordingly, we dismiss the appeal for the

reasons stated by the district court.                   Hoover v. Daniels, No.

5:13-ct-03096-BO (E.D.N.C. Apr. 4 & 16, 2014).                   We deny Hoover’s

motions to appoint counsel and for amendment.                    We dispense with

oral   argument    because     the    facts       and   legal     contentions     are

adequately    presented   in    the    materials        before    this    court   and

argument would not aid the decisional process.



                                                                            DISMISSED




                                        2